NEWMAN, Justice,
concurring.
In County of Allegheny v. Commonwealth of Pennsylvania, 517 Pa. 65, 534 A.2d 760 (1987) (Allegheny II), this Court held that statutes providing for county funding of the courts conflict with Article 5, Section 1 of the Pennsylvania Constitution, which states:
The judicial power of the Commonwealth shall be vested in a unified judicial system consisting of the Supreme Court, the Superior Court, the Commonwealth Court, courts of common pleas, community courts, municipal and traffic courts in the City of Philadelphia, such other courts as may be provided by law and justices of the peace. *704All courts and justices of the peace and their jurisdiction shall be in this unified judicial system.
It is well settled that courts should not declare statutes unconstitutional except in the most limited circumstances. This Court noted in Pennsylvania Liquor Control Board v. The Spa Athletic Club, 506 Pa. 364, 370, 485 A.2d 732, 735 (1984):
The strong presumption of constitutionality enjoyed by acts of the General Assembly and the heavy burden of persuasion on the party challenging an act have been so often stated as to now be axiomatic. Legislation will not be invalidated unless it clearly, palpably, and plainly violates the Constitution, and any doubts are to be resolved in favor of a finding of constitutionality.
This Court in Allegheny II concluded that “the statutory scheme for county funding of the judicial system is in conflict with the intent clearly expressed in the constitution that the judicial system be unified.” Id. at 75, 534 A.2d at 765. While the Constitution clearly requires a unified judicial system, I question whether Allegheny II established that county funding so violates a unified judicial system that the legislation had to be stricken. Although this Court in Allegheny II emphasized that disagreements between the county governments and the judicial branch have created a relationship that is “neither harmonious nor unified,” the Court, to me, did not satisfactorily explain why funding from a single source, the state legislature, is more likely to create harmony and unity than funding from county sources.
Allegheny II cites three eases in support of the position that disagreements over funding between the judicial districts and the counties created such strife that they threatened the unity of the judicial system.1 In Leahey v. Farrell, 362 Pa. 52, 66 A.2d 577 (1949), the judges of the Court of Common Pleas of Cambria County entered an order against the County requiring it to raise the compensation of court stenographers. This Court reversed on the basis that before issuing a mandamus order, Section 23 Act of July 5, 1947. P.L. 1308, 16 P.S. § 304 obligated the judges to submit a request for increases to the salary board. They never made such a request. The Court stated that:
It became the duty of the court to comply first with the statutory provisions and to make known to the board its reasonable requirements. It is only when a board acts arbitrarily or capriciously and refuses or neglects to comply with the reasonably necessary requirements of the court, whereby the administration of justice may be impaired or destroyed, that under the inherent power of the court, orders like that now complained of may be enforced by mandamus.
Id. at 60, 66 A.2d at 580.
Leahey stands for the proposition that when the legislature fails to provide sufficient funding for the administration of the courts, the judiciary has the power to direct such payment. However, nothing in the case suggests that the state legislature rather than a county legislative body is more appropriate for making initial fiscal determinations regarding the courts. I also note that in Leahey, it was not the legislature, but the court that failed to act harmoniously "with a coequal branch of government by issuing an order increasing the salary of certain employees without seeking the approval of the salary board.
Allegheny II also cites Commonwealth ex rel. Carroll v. Tate, 442 Pa. 45, 274 A.2d 193 (plurality opinion), cert. denied sub nom. Tate v. Pennsylvania ex rel. Jamieson, 402 U.S. 974, 91 S.Ct. 1665, 29 L.Ed.2d 138 (1971), as an example of strife regarding county funding of the courts. There, the judges of the Court of Common Pleas of Philadelphia brought an action to compel the Mayor and City Council to provide additional funding for the administration of the Court for the fiscal year beginning July 1, 1970. *705This Court designated Judge Harry M. Montgomery of the Superior Court to hear the case. Judge Montgomery ordered the defendants to appropriate $2,458,000.00 to the Court, which included, inter alia, additional funding for adult probation, attorney fees, data processing and arbitration fees. This Court affirmed Judge Montgomery’s decision and agreed with his conclusion that the funding approved by City Council was inadequate to meet the reasonable needs of the Courts of Common of Common Pleas.2
Clearly the importance of Carroll lies not in the fact that disagreement existed between City Council and the courts, but that it reaffirmed the principle that despite the separation of powers, the courts have the inherent power to compel the legislature to “provide the money which is reasonably necessary for the proper functioning of the Courts....” Id. at 57, 274 A.2d at 199.
In Beckert v. Warren, 497 Pa. 137, 439 A.2d 638 (1981), also cited by Allegheny II as an example of contention between the county courts and the legislature, the judges of the Bucks County Court of Common Pleas sought a writ of mandamus compelling the County Commissioners and the Salary Board to comply with their budget requests. This Court assumed plenary jurisdiction of the action and remanded the matter to Commonwealth Court, where Judge David W. Craig was appointed to hear expedited argument. Judge Craig determined that the Court of Common Pleas had established the need for certain new positions for “necessary judicial functions.” Beckert at 142, 439 A.2d at 641. Judge Craig also determined that the Court of Common Pleas met its burden of establishing that “efficient judicial administration requires” certain existing positions and the addition of specific additional positions. Id. Furthermore, Judge Craig found that the Court of Common Pleas did not meet its burden of establishing that “efficient judicial administration requires” certain additional positions, including a conference officer, two tipstaves and two stenographers. Id. This Court affirmed Judge Craig’s findings, and ordered the County Commissioners and Salary Board to fund the positions. Relying on Leahey and Carroll, this Court noted that the courts have the power to require the legislature to provide for reasonably necessary expenditures. This court defined a “reasonably necessary expenditure” as one that “enables the judiciary to fulfill its responsibilities and furthers the administration of justice.” Beckert at 154, 439 A.2d at 647.
The fundamental principle that we glean from Leahey, Carroll and Beckert is that although the separation of powers is the basis of our form of government, when the legislature through fiscal control of the judiciary impedes the administration of justice, the courts may exercise the extraordinary measure of requiring the legislature to provide funding for specific purposes.3 While I agree with this principle, I believe that the majority in Allegheny II and in the instant case have relied on it inappropriately regarding the broader issue of whether the courts being funded by the counties rather than by the state is unconstitutional. The fact that the courts may exercise the power to require funding for specific employees or projects necessary for the administration of justice does not imply that the courts may strike down an entire system of court funding legislation. I note that even if the state were responsible for total funding of the courts, the principles set forth in Leahey, Carroll and Beckert would permit the judiciary to require the state to make specific appropriations where the administration of justice was threatened.
Allegheny II holds county funding legislation unconstitutional because it conflicts with Webster’s Third Dictionary’s definition of “unify.” The lack of a precise definition for the term “unified judicial system” leads me to conclude that an insufficient basis existed upon which this Court could determine that the statutory provisions for county funding of *706the courts clearly, palpably and plainly violate the Constitution.
In Allegheny II this Court acted appropriately in staying its judgment to allow the General Assembly the opportunity to enact new legislation, recognizing the same approach was used by the United States Supreme Court in Northern Pipeline Co. v. Marathon Pipe Line Co., 458 U.S. 50, 102 S.Ct. 2858, 73 L.Ed.2d 598 (1982) (plurality opinion). In Northern Pipeline, the Supreme Court determined that the Bankruptcy Reform Act of 1978 was flawed because it violates Article III of the U.S. Constitution. The Bankruptcy Act of 1978 (Act) established the then current United States Bankruptcy Court structure as an adjunct to the U.S. District Courts. The Northern Pipeline Construction Company, a debtor in the midst of a Chapter 11 bankruptcy reorganization, brought a contract action against Marathon, a creditor, in a Bankruptcy Court established by the Act. Marathon brought a motion to dismiss the suit since the Act unconstitutionally conferred Article III judicial power upon judges and courts created under Article I legislative authority. The Bankruptcy Court denied the motion. On appeal, the District Court for the District of Minnesota granted the motion to dismiss. Both the debtor and the United States (who intervened to defend the validity of the Act) appealed to the United States Supreme Court. In a plurality opinion, the Court affirmed the district court’s order, ruling that the Act was unconstitutional. However, the Supreme Court’s order delayed its judgment for approximately ninety days, providing, in relevant part, the following:
The judgment of the district court is affirmed. However, we stay our judgment until October j, 1982. This limited stay will afford Congress an opportunity to reconstitute the bankruptcy courts or to adopt other valid means of adjudication, without impairing the interim administration of the bankruptcy laws.
Id. at 88,102 S.Ct. at 2880 (emphasis added). In Northern Pipeline, Congress established a set of emergency rules almost immediately upon application. The Supreme Court continued the stay until two years later when Congress adopted the 1984 Amendments to the Bankruptcy Code.
Substantively, Northern Pipeline does not support the proposition that county funding of the courts violates the Pennsylvania Constitution’s requirement of a unified judicial system. In fact, I could find no ease showing that a court can specifically order a legislative body to enact a comprehensive system of court funding. Nevertheless, Northern Pipeline supports the decision in Allegheny II to stay a judgment in order to allow the General Assembly the opportunity to enact constitutional legislation.
Despite my reservations, I recognize that the rule of stare decisis4 requires that we apply the holding of Allegheny II to the case before us. Accordingly, I agree with the majority’s decision in the instant matter to issue a writ of mandamus, but I acknowledge that such action raises concern about violations of the Speech or Debate Clause.
Article 2, Section 15 of the Pennsylvania Constitution provides that “for any speech or debate in either House, [the legislators] shall not be questioned in any other place.” This provision is identical to Article 1, Section 6 of the federal Constitution. In Consumers Education and Protective Association v. Nolan, 470 Pa. 372, 382, 368 A.2d 675, 681 (1977), we held that:
Even where the activity questioned is not literally speech or debate, a court must determine if it falls within the ‘legitimate legislative sphere’; if it does, the action against the legislator calling it into question, whether criminal or civil, must be dismissed.
*707While recognizing that the Speech or Debate Clause normally bars actions to compel legislative action, the majority holds that “where the legislature has been directed by this court to remedy a constitutional defect in the scheme which funds the court system, funding of which is necessary for the continued existence of the judicial branch of government, the legislature is not insulated by the speech and debate clause.” (Majority Opinion at 702). Because funding of the courts “falls within the ‘legitimate legislative sphere’ ” I acknowledge the Respondents’ concern that the mandamus order violates the Speech or Debate Clause. However, because we are bound by Allegheny II, which found the current funding system to be a threat to the judiciary, and because the General Assembly has failed to act within the past eight years, I believe that issuing an order of mandamus is appropriate for this Court, and we should appoint a master to make recommendations regarding methods of funding the state courts.
It is my opinion that Allegheny II was decided without the benefit of a thorough study documenting the nature and extent of problems arising from county funding of the courts. This Court’s 1987 order clearly gave no direction to the legislature regarding state funding. To ensure that the master gives this Court a solid basis “for the specific implementation to be ordered” (Majority Opinion at 703), I would charge the master to make findings of fact and conclusions regarding, but not limited to the matters that follow:
With respect to the current method of funding, the master will study (1) sources of county funding;, (2) the methods by which the counties distribute these funds; (3) the ways in which sources and distribution of funds differ between the counties; and (4) the amount of funding each county court system has sought and actually received in the past five years. We should also charge the Master with analyzing all court challenges to county funding for the past five years.
With respect to state funding of the courts, the master should be charged with (1) examining existing statewide funding schemes in
Within one year of appointment, the Master should complete a study of the issues outlined above, and make recommendations to the Court. A comprehensive Master’s report will serve as a solid foundation as this Court guides the legislature toward the creation of unified funding for our unified judicial system.

. To a great extent, my reservations about Allegheny II stem from the fact that the Court does not provide complete data regarding the alleged history of strife regarding disputes between the judiciary and the counties. While references to three specific cases are helpful, I believe that a decision declaring a statutory scheme unconstitutional should be grounded on a complete factual record.


. The original award was based upon nine months remaining in the fiscal year. Because this Court issued its decision in February 1971, it reduced the award to $1,365,555.00 because only five months remained in the fiscal year.


. The principle set forth in Leahey, Carroll, and Beckert has been reaffirmed by this Court in Snyder v. Snyder, 533 Pa. 203, 620 A.2d 1133 (1993), and Lavelle v. Koch, 532 Pa. 631, 617 A.2d 319.


. Regarding the principle of stare decisis, the U.S. Supreme Court has stated:
With Cardozo, we recognize that no judicial system could do society's work if it eyed each issue afresh in every case that raised it. See B. Cardozo, The Nature of the Judicial Process 149 (1921). Indeed, the very concept of the rule of law underlying our own Constitution requires such continuity over time that a respect for precedent is, by definition, indispensable. See Powell, Stare Decisis and Judicial Restraint, 1991 Journal of Supreme Court History 13, 16.
Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 854, 112 S.Ct. 2791, 2808, 120 L.Ed.2d 674 (1992) (plurality opinion).